

Exhibit 10.1
[micrellogoa01.gif]
MICREL, INC.
 
 
 
2180 Fortune Drive
 
 
TEL (408) 944-0800
San Jose, CA 95131 USA
 
 
FAX (408) 955-1672
 
 
 


 
 
 
September 20, 2013

                                                
Robert DeBarr
12445 Lolly Court
Saratoga, CA 95070


Dear Robert,


We believe that Micrel Semiconductor is a special place to work. We strive to
recruit only the highest quality people. It is in this context that we are
pleased to invite you to become a member of the Micrel team. I am pleased to
confirm my offer to you for the position of Chief Financial Officer/Vice
President of Finance & Human Resources, reporting to me. This offer is
contingent upon Compensation Committee approval. Your regular bi-weekly pay will
be $10,384.62, which is approximately $270,000.00 per year. You will also be
eligible to participate in the annual discretionary Executive Bonus Plan with an
individual target payout of $100,000.00. The actual payment will be based on
company profitability, job performance, and achieving specific department goals.


Also, we are pleased to offer you an option to purchase 100,000 shares of Micrel
Common Stock in accordance with the Company’s Stock Option Plan, pending
approval by the Board of Directors. The option grant date and the vesting
commencement date will be your first day of employment and the stock options
will vest 20% per year beginning on the first anniversary of the grant date. The
exercise price for the stock option grant will be the closing price of Micrel’s
Common Stock (MCRL) on your first day of employment.


In addition to the Company’s stock option program, you will be granted 50,000
RSU (restricted stock units) which will be vested annually over 4 years.


As a regular full-time employee, you are eligible for the standard benefits
package at a nominal monthly cost. This coverage includes major medical, dental,
vision, life insurance, and long term disability and will become effective on
the first of the month following your hire date. Dependent coverage may also be
elected for an additional monthly fee. You will also be eligible for our 401(k)
Plan and Employee Stock Purchase Plan (ESPP) in accordance with the terms and
conditions of these programs. Also, if you elect to join us, you will begin to
accrue vacation on your date of hire at the rate specified in the Employee’s
Handbook. Vacation may be used in accordance with the policies set forth in
Micrel’s Employee handbook. The complete benefit package will be explained in
further detail at your orientation. You will also be entitled to take three
weeks of paid vacation per year.


Micrel employs its employees on an at-will basis. You may resign at any time
with or without advance notice and with or without cause. Likewise, the Company
may discharge an employee at any time with or without advance notice and with or
without cause. Except for the President of Micrel, no manager, supervisor, or
other representative of the Company has authority to agree on behalf of Micrel
to employ any employee for any specific period of time or to employ any employee
on other than an at-will basis.







--------------------------------------------------------------------------------

        
Robert DeBarr
Page Two
September 20, 2013


Our progress and growth are the result of each employee's contribution. As
responsibility increases, typically so do the rewards. Formal performance
reviews are generally conducted annually. Salary increases will be considered
based upon merit and performance, as well as market conditions and the financial
performance of the Company. The first three (3) calendar months of employment is
considered an introductory period.  An informal evaluation may be conducted for
a new employee after this introductory period.


As a condition of employment, you will be expected to sign and abide by the
terms and conditions of a Confidential Information and Invention Assignment
Agreement. You will also be required by law, upon your first day of employment
to provide proof of your eligibility to work legally in the United States and to
sign such other documents as are customarily executed at the time of starting
employment with Micrel. 


Micrel is committed to providing a safe, healthy, and productive working
environment. Therefore, this offer is contingent upon the completion of a
background screen, which includes prior employment, educational and criminal
history; and passing a drug test to be taken after Micrel’s receipt of a written
offer acceptance. To take the drug test, bring the attached form to Alliance
Occupational Medicine. You must have your drug test completed, and test results
received by Micrel, before your start date. Moreover, in order to address rising
health care costs, and out of concern for Micrel’s current employees, this offer
is contingent also on your voluntarily discontinuing the use of tobacco
products, i.e. smoking, if you use such products. You will be provided
assistance to identify and participate in a smoking cessation program, if
necessary. If you have any questions, contact Irma Luna, Human Resources
Representative, at (408) 474-1067.


Robert, we realize that this is an important decision for you. We sincerely
believe that this offer provides you with an excellent opportunity. We are
confident that Micrel will provide the challenge and growth potential you seek.


This offer of employment will be open until the close of business on Tuesday,
September 24, 2013. We are looking forward to an affirmative response. To accept
this offer, please sign and date a copy of this letter and return it to me. A
second copy of this offer is enclosed for your personal records.


For all new employees, New Hire Orientation will be on Monday beginning at 8:15
a.m. to 12:00 p.m. at 2180 Fortune Drive, San Jose, CA.


If you have any questions or need additional information, please do not hesitate
to call me at (408) 435-3401. We are excited at the prospect of having you join
us at Micrel, and we look forward to working with you.




Sincerely,


/s/ Ray Zinn
Ray Zinn
President/CEO, Chairman of the Board
        




Acceptance


I am pleased to accept this offer. I will report to work on Wednesday, October
2, 2013.    




Signature:___/s/ Robert DeBarr_________________________Date:__September 23,
2013__
Robert DeBarr





